Name: Decision No 1/83 of the CEE-Cyprus Association Council of 17 October 1983 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-10-27

 Avis juridique important|21983D1027(01)Decision No 1/83 of the CEE-Cyprus Association Council of 17 October 1983 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of ' originating products' and methods of administrative cooperation Official Journal L 295 , 27/10/1983 P. 0008DECISION No 1/83 OF THE ASSOCIATION COUNCIL of 17 October 1983 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE ASSOCIATION COUNCIL, Having regard to the Agreement between the European Economic Community and the Republic of Cyprus, signed in Brussels on 19 December 1972, Having regard to the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation, hereinafter called the Protocol, and in particular Article 25 thereof, Whereas the equivalent value of the European unit of account in certain national currencies on 1 October 1982 was less than the corresponding value on 1 October 1980; whereas the automatic change in the base date laid down in Decision No 1/81 of the Association Council would in the case of conversion into the national currencies concerned, have the effect of reducing the limits which permit the presentation of simplified documentary evidence whereas, in order to avoid this effect, it is necessary to increase such limits expressed in European units of account, HAS DECIDED AS FOLLOWS: Article 1 The Protocol is hereby amended as follows: 1. In the second subparagraph of Article 6 (1), '1 620 ECU' is replaced by '2 000 ECU', 2.In Article 17 (2), '105 ECU' is replaced by '140 ECU' and '325 ECU' by '400 ECU'. Article 2 This Decision shall enter into force on 1 November 1983. Done at Luxembourg, 17 October 1983. For the Association CouncilThe PresidentTHE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed at Brussels on 22 July 1972; Having regard to Protocol No 3 on the definition of the concept of 'originating products' and methods of administrative cooperation, and in particular Article 16 thereof; Whereas it is necessary, for the proper functioning of the Agreement, to organize close administrative cooperation between the Contracting Parties to the Agreement to ensure correct and uniform application of the customs provisions contained therein, in particular those of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, HAS DECIDED: Article 1 Where the term 'movement certificate' or 'movement certificates' is used in this Decision and it is not specified whether the certificate or certificates concerned are of the type described in Article 8 (1) or Article 8 (2) of Protocol No 3 on the definition of the concept of 'originating products' and methods of administrative cooperation, hereinafter referred to as Protocol No 3, the relevant provisions shall apply equally to both types of certificate. Article 2 1. Under the responsability of the exporter, he or his authorized representative shall request the issue of a movement certificate. This request shall be made out on one of the forms as shown in Annexes V and VI of Protocol No 3. The form must be completed in accordance with the provisions of Protocol No 3. 2. The exporter or his representative shall submit with his request any appropriate supporting document proving that the goods to be exported qualify for the issue of a movement certificate. Article 3 1. It shall be the responsability of the customs authorities of the exporting country to ensure that forms referred to in Article 2 are duly completed. In particular, they shall check whether the space reserved for the description of the goods has been completed in such a manner as to exclude any possibility of fraudulent additions. To this end, the description of the goods must be given without leaving any blank lines. Where the space is not completely filled a horizontal line must be drawn below the last line of the description, the empty space being crossed through. 2. Since the movement certificate constitutes the documentary evidence for the application of the preferential tariff and quota arrangements laid down in the Agreement, it shall be the responsability of the customs authorities of the exporting country to take any steps necessary to verify the origin of the goods and to check the other statements on the certificate. Article 4 The A.IS.1 movement certificate shall be issued by the Customs authorities of a Membre State of the European Economic Community if the goods to be exported can be considered products originating in the Community within the meaning of Article 1 (1) of Protocol No 3. Article 5 The A.IS.1 movement certificate shall be issued by the customs authorities of Iceland if the goods to be exported can be considered products originating in Iceland within the meaning of Article 1 (2) of Protocol No 3. Article 6 The A.W.1 movement certificate shall be issued by the customs authorities of a Member State of the European Economic Community or of Iceland if the goods to be exported can be considered products originating in the Community, in Iceland or in Austria, Finland , Portugal, Sweden or Switzerland within the meaning of Article 2 and, where applicable, Article 3 of Protocol No 3. Article 7 For the purpose of verifying whether the conditions stated in Articles 4, 5 and 6 have been met, the customs authorities shall have the right to call for any documentary evidence or to carry out any check which they consider appropriate. Article 8 1. A.W.1 movement certificates must indicate the initials of certificates issued earlier followed by the numbers of those certificates. This reference may be replaced by that of the export dossier. 2. For the purpose of implementing Articles 2 and 3 of Protocol No 3, A.W.1 movement certificates must indicate the State in which the products used have acquired the status of originating products. Article 9 Proof that the conditions set out in Article 7 of Protocol No 3 have been met shall be provided by submission to the customs authorities of the importing State of either: (a) a single supporting transport document, made out by the exporting State, under the cover of which the transit country has been crossed or (b) a certificate issued by the customs authorities of the transit country containing: - an exact description of the goods, - the date of unloading and reloading of the goods and, where applicable, the names of the ships, - certified proof of the conditions under which the goods have stayed in the transit country; (c) or, failing such particulars, any documentary evidence. Article 10 The date of issue of the movement certificate must be indicated in the part of the certificate reserved for the customs authorities. Article 11 The Customs authorities of the Member States and Iceland shall provide each other, through the Commission of the European Communities, with specimen impressions of stamps used in their customs offices for the issue of movement certificates. Article 12 It shall always be possible to replace one or more movement certificates by one or more certificates, provided that this is done at the customs office where the goods are located. Article 13 1. When a certificate is issued within the meaning of Article 10 (1) of Protocol No 3 after the goods to which it relates have actually been exported, the exporter must in the application referred to in Article 9 of Protocol No 3: (a) indicate the place and date of exportation of the goods to which the certificate relates; (b) certify that no certificate was issued at the time of exportation of the goods in question, and state the reasons. 2. The customs authorities may issue a movement certificate retrospectively only after verifying that the particulars supplied in the exporter's application agree with those on the corresponding document. Certificates issued retrospectively must be endorsed with one of the following phrases: 'Nachtraeglich ausgestellt', 'DelivrÃ © a Posteriori', 'Rilasciato A Posteriori', 'Afgegeven a Posteriori', 'Issued Retrospectively', 'Udstedt Efterfoelgende', 'Utgefid Eftir a'. Article 14 In the event of the theft, loss or destruction of a movement certificate, the exporter may apply to the customs authorities which issued it for a duplicate to be made out on the basis of the export documents in their possession. The duplicate issued in this way must be endorsed with one of the following words: 'Duplikat', 'Duplicata', 'Duplicato', 'Duplicaat', 'Duplicate', 'Samrit'. The duplicate, which must bear the date of issue of the original movement certificate, shall take effect as from that date. Article 15 Movement certificates submitted to the customs authorities of the importing country after expiry of the time limit for their submission stipulated in Article 11 of Protocol No 3 may be accepted for the purpose of applying the preferential arrangements provided the failure to observe this time limit results from force majeure or exceptional circumstances. In addition, the customs authorities of the importing country may accept such certificates provided the goods have been presented to them before the expiry of the said time limit. Article 16 The discovery of slight discrepancies between the statements made in the movement certificate and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the goods shall not ipso facto render the certificate null and void, provided it is duly established that the certificate corresponds to the goods. Article 17 1. The Member States and Iceland shall take all necessary steps to ensure that goods traded under cover of a movement certificate, which in the course os transport use a free zone situated in their territoty, are not substituted by other goods and that they do not undergo handling other than normal operations designed to prevent their deterioration. 2. When products originating in the Community or Iceland and imported into a free zone under cover of a movement certificate undergo treatment or processing, the customs authorities concerned must issue a new certificate at the exporter's request if the treatment or processing undergone is in conformity with the provisions of Protocol No 3. Article 18 1. Under the responsability of the exporter, he or his authorized representative shall complete and sign the two parts of form EUR.2, of which a model is annexed to Joint Committee Decision No 4/73. If the goods contained in the consignment have already been subject to verification in the exporting country by reference to the definition of the concept of originating products, the exporter may refer to this check in the space reserved for 'Remarks' in form EUR.2. 2. The exporter shall enter the title, 'EUR.2', followed by the serial number of the form on the green label C 1 or customs declaration C 2/CP 3. Article 19 1. Subsequent verifications of movement certificates and of forms EUR.2 shall be carried out at random or whenever the customs authorities of the importing State have reasonable doubt as to the authenticity of the document or the accuracy of the information regarding the true origin of the goods in question. 2. For the purpose of implementing the provisions of paragraph 1 above, the Customs authorities of the importing State shall return the movement certificate or Part 2 of form EUR.2, or a photocopy thereof, to the customs authorities of the exporting State, giving, where appropriate, the reasons of form or substance for an inquiry. The invoice, if it has been submitted, or a copy thereof shall be attached to Part 2 of form EUR.2 and the customs authorities shall forward any information that has been obtained suggesting that the particulars given on the said certificate or the said form are inaccurate. If the customs authorities of the importing State decide to suspend the provisions of the Agreement while awaiting the results of the verification, they shall offer to release the goods to the importer subject to any precautionary measures judged necessary. 3. The customs authorities of the importing State shall be informed of the results of the verification as soon as possible. These results must be such as to make it possible to determine whether the disputed movement certificate or form EUR.2 applies to the goods actually exported, and whether these goods can, in fact, qualify for the application of the preferential arrangements. When such disputes cannot be settled between the customs authorities of the importing State and those of the exporting State or when they raise a question as to the interpretation of Protocol No 3, they shall be submitted to the Customs Committee. For the purpose of the subsequent verification of certificates, the customs authorities of the exporting country must keep the export documents, or copies of certificates used in place thereof, for not less than two years. Article 20 For the application of Article 25 (1) of Protocol No 3, movement certificates and forms EUR.2 may be endorsed with one of the following expressions: 'Art. 25.1 gegeben', 'Application Art. 25.1', 'Applicazione Art. 25.1', 'Art. 25.1 Voldaan', 'Art. 25.1 Satisfied', 'Art. 25.1 Opfyldt', 'Akvaedum Art 25.1 Fulinaegt'. These expressions shall be authenticated, in the case of movement certificates, by means of the stamp used by the appropriate customs office. Article 21 The initial and endorsements referred to in Articles 8, 13, 14 and 20 shall be added in the space in the certificate for 'Remarks'. Done at Brussels, 8 June 1973. For the Joint CommitteeThe ChairmanTh. ASGEIRSSON The SecretariesO. EGILSSONM. C. SAUT O. EGILSSONM. C. SAUT